DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Terminal Disclaimer
The terminal disclaimer filed on 04/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,752,743 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-5, 7-14, 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Grasser teaches a prepreg of preimpregnated carbon fibers with a matrix material that is manufactured by a method comprising manufacture of non-woven fabric consisting of carbon fibers and/or a fleece composed of carbon fibers, and impregnating the fabric or fleece with a matrix material [0010], wherein the matrix material is a vinyl ester resin [0030], wherein the impregnation of the fabric and/or the fleece is carried out by a powder prepreg method [0016, 0032, 0034, 0035, 0038, 0043, 0049], wherein the matrix material is applied in the form of powder onto the fleece or fabric [0038], which reads on powder pre-preg comprising as sole resin a vinyl ester resin.
Grasser does not teach wherein the resin has a Tg in the range of -5 to +30°C and a melt viscosity @100°C in the range of 2 to 75 dPa·s. Although Heck teaches a vinyl ester resin that is a reaction product of the diglycidyl ether of bisphenol A and acrylic or methacrylic acid said reaction product having a number average molecular weight of from about 800 to about 1400 (2:55-63), wherein the vinyl ester resin is a non-sintering, solid, thermoplastic-like resinous compound (2:33-39) being in the form of a powder (1:51-64), Heck does not teach a Tg and a melt viscosity of the vinyl ester resin. Heck’s vinyl ester resin would not necessarily have a Tg in the range of -5 to +30°C and a melt viscosity @100°C in the range of 2 to 75 dPa·s. This is because the specification of the instant application recites that a vinyl ester is a resin produced by the ring opening of an epoxy resin with an unsaturated monocarboxylic acid (p. 4, l. 15-16), that typically the epoxy resin is based on bisphenol A (equivalent weight 180 – 500) and the monocarboxylic acid is methacrylic acid (p. 4, l. 17-18), that acrylic acid and derivatives can also be used (p. 4, l. 18), that an example of vinyl ester is bisphenol A glycidyl methacrylate, obtained by reacting bisphenol A epoxy resin with methacrylic acid (p. 4, l. 21-22), and that bisphenol A vinyl ester synthesized from bisphenol A epoxy with an equivalent weight of 182 – 192, bisphenol A epoxy with an equivalent weight of 450 – 500, and methacrylic acid (p. 6, l. 9-17) has a Tg of 17°C and a melt viscosity @100°C that is 49 dPa·s (p. 7, l. 3-4). Based on the number average molecular weight of Heck’s vinyl ester resin that is a reaction product of the diglycidyl ether of bisphenol A and acrylic or methacrylic acid, Heck’s diglycidyl ether of bisphenol A must have a number average molecular weight of about 682 to about 1302, which is based on the calculations 800 – 12.0107 * 8 – 1.00784 * 10 – 15.999 * 2 + 1.00784 * 2 = 682 and 1400 – 12.0107 * 6 – 1.00784 * 6 – 15.999 * 2 + 1.00784 * 2 = 1302. Heck’s diglycidyl ether of bisphenol A therefore must have an epoxy equivalent weight of about 341 to about 651, which is based on the calculations 682 / 2 = 341 and 1302 / 2 = 651. The range of epoxy equivalent weight of Heck’s diglycidyl ether of bisphenol A, which is about 341 to about 651, overlaps with the range of epoxy equivalent weight of epoxy resin based on bisphenol A that is recited in the specification of the instant application, which is 180 to 500, but it is not within the range recited in the specification of the instant application. Therefore, Heck’s vinyl ester resin would not necessarily have the same composition as the vinyl ester resin that is recited in the specification of the instant application and would not necessarily have the claimed Tg and melt viscosity. Also, Grasser, Heck, and the prior art of record do not teach or suggest selecting the epoxy equivalent weight of Heck’s diglycidyl ether of bisphenol A to be within the range recited in the specification of the instant application and do not teach or suggest selecting the Tg and melt viscosity of Heck’s vinyl ester resin to be within the claimed ranges.
Since claim 8 recites process for preparing a powder pre-preg according to claim 1, and since claim 1 is allowed, claim 8 is also allowed.
Since claim 10 recites process for preparing a composite from a powder pre-preg according to claim 1, and since claim 1 is allowed, claim 10 is also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767